 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarkus Bakery,Inc. and Matthew Lopinto.Case 6-CA-7269October 30, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYOn June 28, 1974, Administrative Law Judge Stan-ley N. Ohlbaum issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Barkus Bakery, Inc., AllisonPark, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.DECISION1.PRELIMINARYSTATEMENT,ISSUESSTANLEY N. OHLBAUM, Administrative Law Judge: Thisproceeding under the National Labor Relations Act, asamended (29 U.S.C. Sec. 151,et seq.,"Act"), arising from acharge filed by Matthew Lopinto, the Charging Party, onFebruary 11, as amended on March 25, and brought on forhearing by complaint issued by the Board's Regional Di-rector for Region 6 on March 26, was teed before me inPittsburgh, Pennsylvania, on May 10, with all parties parti-cipating throughout by counsel and afforded full opportu-nity to present evidence and contentions, as well as to filebriefs received on June 5 and 6, 1974.The principal issue here for decision is whether Respon-dent violated Section 8(a)(1) of the Act by discharging (andfailing and refusing to reinstate) its employee Matthew Lo-pinto (Charging Party herein) because he engaged in con-certed activities with fellow employees, protected under theAct, in relation to terms and conditions of their employ-ment, specifically concerning overtime work.Upon the entire record I and my observation of the testi-monial demeanor of the witnesses, I make the following:FINDINGS AND CONCLUSIONSII. JURISDICTIONAt all material times Barkus Bakery, Inc., Respondentherein, has been and is a Pennsylvania corporation, withprincipal office and place of business in Allison Park,Pennsylvania,engaged inmanufacturing,marketingthrough truck distribution by its own drivers, and also theretail sale of bakery products. In the course and conduct ofthat business during the representative year immediatelypreceding issuance of the complaint, Respondent receivedfor use at its said Allison Park facility goods and materialswhose value exceeded $50,000, directly in interstate com-merce from places outside of Pennsylvania.I find that, as admitted in the pleadings, at all materialtimes Respondent has been and is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.III.UNFAIR LABOR PRACTICESA. Facts as Found1.Background; persons involvedRespondent operates a bake manufactory and distribu-tion system, as well as retail bakeshop or shops, producingmost of its products by hand without automation. It is saidthat, for this reason, a degree of overtime work is frequent-ly and perhaps usually required by its bakers to assure thatproducts in ovens are completed, and perhaps also by itsdrivers in the event they cannot complete deliveries withinrigid time frames. Accordingly, when employees are hired,it is with the explanation and understanding that they maybe required and should be prepared to work overtime, forwhich they are compensated. At times here material, theaverage overtime worked by Respondent's bakers and bak-ers assistants is variously estimated at 4 to 8 hours perweek, seemingly perhaps as much as around an hour at theend of the dayshift (10 a.m.-6:30 p.m., with the overtimethereaf ter).Respondent's principals are Barkus brothers Leo andRobert-Leo the president and "inside" or office manager-administrator and Robert the vice president and produc-tionmanager. Each is an agent and supervisor within themeaning of the Act.Matthew Lopinto, the Charging Party here, enteredRespondent's employ in October, 1971, as a truckdriver, onthe understanding that overtime would be required "fromtime to time." In December 1973 he was made a baker'shelper, continuing in that capacity until the termination ofhis employment on February 8, 1974, under circumstancesto be described.General Counsel's unopposed June 3, 1974, motion to correct the trialtranscript is granted214 NLRB No. 81 BARKUS BAKERY, INC.2. Terminationof Lopinto's employmenton February 8,1974(a) Employee's versionOn February 8, 1974, Lopinto reported for work on theday ("second," 10 a.m.-6:30 p.m.) shift at 10 a.m. as usual.At around 10:30, he was detailed to assist fellow employeesCoyle and Friedel in making coffeecakes at the conveyorbelt.When he arrived there, Coyle remarked to Lopintothat theywere"tired of working overtime all the time" and"were going to" take this problem up with Respondent'sForeman Burek and its principal Robert Barkus (produc-tion manager). When Coyle asked Lopinto whether he waswilling to join the others in this endeavor, Lopinto repliedthat "if everybodyelse is goingto go along, you can countme in." Since the others likewise agreed, Coyle spoke toBurek and Barkus about it an hour or so later, and soreported to his fellow employees.After lunch, soon after 2 p.m., Lopinto was instructed byForeman Burek to "give ... a hand" to Robert Barkus.Telling Lopinto he had no need for his help, Barkus ac-companied him back to Burek and asked the latter why hehad referred Lopinto to him (Barkus) when he (Barkus)didn't "need a hand." Without further ado, Barkus there-upon said to Lopinto, "What's this I hear about you notwanting to work overtime tonight?" Lopinto, who with theothers had regularly been working an hour past the end ofhis shift almost every day, replied, "If everyone else isgoing to go home tonight, I might as well go home too."Barkus responded, "I'm going to tell you what I told ev-erybodyelse, ifyou go home, you stay home," adding "Asa matter of fact, as far as I'm concerned, you are finished[or, "done"] now." So Lopinto left, indicating to Coyle onhis way out that he had been fired. Lopinto has at no timebeen recalled by Respondent, who concededly within 2weeks hired a replacement for him and still refuses to rein-state him.2The foregoing account of Lopinto is strongly corroborat-ed by his fellow employees Friedel and Coyle, who, as willbe recalled, were direct participants with him in theirjointventure to seek relief in their overtime problem.According to Friedel, a clearly truthful witness (no lon-ger in Respondent's employ since April, 1974) who alsoregularly worked about an hour a day past his shift, it washe (Friedel) who on the occasion in question opened up theconversation among the employees (Stegmaier or Stegmier,in addition to Friedel, Coyle, and Lopinto) on the subjectof overtime, remarking that "I don't think that it is rightabout the overtime that we are working." When the others,including Lopinto, agreed, Coyle volunteered to approachForeman Burek on the subject, and they all concurred.When Friedel wondered, "What do you think would hap-pen, if we left at six thirty," Lopinto indicated that he"would go along with us, if we did." Around noon, Coyletold Friedel he had spoken to Burek "about the overtime."Shortly thereafter when Robert Barkus came over to theovens and asked him "What [is] going on," Coyle said, "I2The foregoing is based upon credited testimony of Lopmto, to my obser-vation a straightforward and credible witness479don't think that it is right for one crew to leave early andanother crew to stay late." Barkus left, but returned a fewminutes andsaid, "If [you] leave or walk out at six thirty,that is [your] job, don't bother to come back." At around 2p.m. he overheard Barkus say to Lopinto, at the end of aconversation which he did not pick up, "Well, you canleave now." On cross-examination,Fnedel confirmed thatthere was no "plan," but just "talk," to walk off the job,and that the intention and decision of the men was only to"talk" to management concerning the constant overtime.Robert Coyle, Jr., who also strongly corroborated Lopin-to, hasbeen inRespondent's employ for II years and onthe date in question(i.e.,February 8)wasa foreman-supervi-sor of Respondent.He isstill inRespondent's employ .3 He,too, swore that although his shift was from 10 a.m. to 6:30p.m., he also normally was required to work until 7:30 oreven 8 p.m. "just about every day." Around 10:30 a.m. onFebruary 8, he assembled a coffeecake work crew consist-ing of Friedel, Lopinto and Stegmaier, in addition to him-self. Friedel commented about theunfairnessof being con-stantly required to stay late overtime, with some getting offearly and some working late. Coyle agreed but remarkedthat there was "not too much we can do about it." Friedelspeculated, "What do you think would happen, if wewalked out at six thirty"-i.e., at the end of the shift. Inresponse to a question by Coyle, Lopinto indicated hewould join the others provided they all did so. Coyle-thena supervisor-opined that if they did they need not "planon coming back," but nevertheless volunteered to talk toForeman Burek about it "and maybe straighten somethingup, and get something settled." Around 12:30 he took thematter up with Burek and shortly thereafter with RobertBarkus (with whom Coyle hadseenBurek talking afterCoyle spoke to Burek). Barkus asked Coyle, in Burek'spresence, "Who is this bitching about the overtime?" Coylegave Barkus the names of the employees (including Lopin-to) who were unhappy about the constant overtime. Barkusremarked, "Anybody who don't work until the job is done,is through." Coyle said nothing. Later that afternoon, Lo-pinto informed Coyle-who, as aforestated, was then a su-pervisor-that he had been "fired"; expressing incredulity,Coyle returned to work. Testifying later also as a rebuttalwitness called by General Counsel, Coyle disclosed thatabout a month after Lopinto's termination, the hours of thefirst shift, which had been 6 a.m.-2:30 p.m., were changedto 8 a.m.-4:30 p.m.; and that a few weeks later, the hoursof the second shift (i.e., the shift Lopinto had been on)were changed from 10 a.m.-6:30 p.m. to 11 a.m.-7:30 p.m.,which they remain today.4(b) Employer's versionRespondent's version of the foregoing events was pro-vided by the Barkus brothers, their Foreman Burek, and3That this factor deserves weightin assessing a witness' credibility, sincehe testifies at the risk of incurring his employer's displeasure if not reprisal,see, e g,Georgia Rug Mill,131NLRB 1304, 1305 (1961), In 2, enfd asmodified 308 F 2d 89 (C A 5, 1962),Wirtz v B A C Steel Products, Inc,312 F 2d 14, 16 (C A 4, 1962)4 Since Coyle was not cross-examined and no controverting proof wasoffered regarding this, his testimony concerning the changed shift hours isunchallenged 480DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir truckdriverKastams. In essence, these witnessesstressed that overtime is an agreed as well as essential fea-ture of Respondent's business operation; that any employ-ee unwilling to work overtime is in violation of his employ-ment agreement; that Lopinto was not discharged but"quit on his own accord"; that no protected concerted ac-tivity is involved; and that Lopinto never sought restora-tion to his job, which is no longer available to Lopintosince a replacement has been hired.Thus, Respondent's vice president and production man-ager, Robert Barkus, was insistent in his testimony that ifemployees did not work overtime as required "it woulddisrupt everything, because then everybody would want todo the same thing," with consequent spoilage of productsin process of baking, and that there is "no" way to avoidovertime. In similar vein, his brother Leo B. Barkus,Respondent's president, insists that work on hand at theend of the shift "must" be completed, that it is "just not inthe ball game" to "walk off" until "the job is completed,"that it is "impossible to operate" otherwise, and that it isnot feasible to eliminate overtime.5According to Robert Barkus, early in the afternoon ofFebruary 8 Respondent's Foreman Burek informed himthat Coyle had reported to him (Burek) that Lopinto andFriedel had "threatened to walk out, if they had to workany more overtime." I do not credit this, preferring insteadthe testimony of Coyle, Lopinto, and Friedel as describedabove; or, alternatively, I find that if Barkus was indeedtold this by Burek-whom I found to be less than impres-sive as a witness-Burek inaccurately reported to Barkuswhat he (Burek) had been told by Coyle concerning theintentions and statements of Lopinto and Friedel utteredwithin the frame of reference of protected concerted activi-ty on their part.6Further, according to Robert Barkus, he soon thereafterasked Lopinto, "What's this I hear about you refusing towork any more overtime," to which Lopinto merely "nod-ded his head"; and that when Barkus thereupon continued,"I also hear that you are going to walk out tonight, aftereight hours . . . you know how short handed we are . . . ifyou walk out today . . . you can consider yourself done,"towhich Barkus merely shrugged his shoulders, said"okay," and walked out. As to this, I unhesitatingly, uponcomparative demeanor observations and the record as awhole, prefer the version, as described above, put forwardby Lopinto and the other employee witnesses of GeneralCounsel; and I find that Lopinto at no time indicated thathe was walking out, refusing to work, or quitting his job.7, 85Claiming he does not know whether employees were "really unhappy"about the overtime situation (which, as noted above, was seemingly changedafter the termination of Lopinto's employment), Leo Barkus maintained atthe trial that "my office door is open all the time "6CfN L R.B v Burnup & Sims, Inc,379 U S 21 (1964)7Cross-examination educed from Lopinto the testimony that he had nointention of walking off the job on February 8 regarding the overtime but,on the contrary, to continue working overtime "if everyone else stayedif they would have went home, I would have went home " This is in effectwhat Lopinto testified he told Barkus, and I believe Lopinto It is clear tome upon the record as a whole, including assessment of comparative de-meanor and weighing the combined credibility of witnesses on one sideagainst those-primarily Robert Barkus-on the other, that Lopinto (thesame as other employees unhappy about the overtime situation) merelyAlso testifying as Respondent's witness, Foreman Jerry("Gerry") Burek, who has been in its employ for 18years, stresses that Respondent's rule has been that "ifthere was overtime, you had to work it." Burek's version ofthe events of February 8 is somewhat at variance with thatof Robert Barkus. According to Burek's account, after hetold Barkus that one or two employees "didn't want towork overtime" he sent Lopinto over to Barkus to give hima hand and shortly thereafter he heard Barkus ask Lopinto,"What's this I hear about you wanting to walk out, and notworking the overtime," to which Lopinto replied,"Yes";and that when Barkus thereupon asked Lopinto if he"would walk out," Lopinto again replied "Yes." There-upon, still according to Burek, Barkus remarked, "If youdon't want to work until the job is complete, you might aswell leave now," 9 to which Lopinto said "Okay," shruggedhis shoulders, and left-never to return. Burek concedes,however, that he is unable to recall "other" portions of theconversation. Again, on comparative demeanor observa-tions and the record as a whole, I prefer and credit theversion of Lopinto and the other employee witnesses.10B. Resolution and RationaleDrawn into a discussion of fellow employees concerningthe supposed unfairness of being required to work overtimeday after day as a steady diet and the desirability of at-tempting to remedy the situation, Lopinto agreed with theothers,while at the same time making it clear that hewould not act alone but only in concert with the otheremployees. One of the group, a supervisor (Coyle) volun-teered to take the matter up with higher management,which he did. Almost immediately thereafter, higher man-agement in effect accused Lopinto of threatening to walkoff the job. When Lopinto indicated he had no such inten-tion unless all of the others did so, he was neverthelessinformed by the firm's production chief and executive that"as far as I'm [Robert Barkus] concerned you are finished[or, "done"] now." Under all of the circumstances, Lopintoreasonably construed this to be his job termination-as heimmediately thereafter indicated to Respondent's Supervi-sor Coyle, who did not seek to disabuse him, any morethan did anybody else in Respondent's hierarchy, whichshortly thereafter hired somebody else to fill Lopinto's joband to this day refuses to reinstate him.Two basic questions are presented, each raised byRespondent's contentions.First,was Lopinto's participa-tion in the described employees' activity concerning theirovertime problem concerted activity within the Act's pro-tection;second,was Lopinto discharged or did he quit? Iresolve both questions in Lopinto's favor.wished to discuss it with management and at no time intended to nor wouldhave walked out or off the job individually, but only ifallemployees did sonether at the same time I so findAlso according to Robert Barkus, when, after speaking to Lopinto helater asked Friedel, "What is this, I hear about you refusing to work anymore overtime," Friedel simply did not answer him Friedel subsequentlyleft the job for other employmentIcredit Lopinto's denial that Barkus said this or put it to him in thiswaYtbRespondent's remaining witness, its truckdriver Kastams, testified thathe considers himself obligated to work overtime if he is out on the road withhis truck BARKUS BAKERY, INCEmployees who together seek amelioration concerningterms or conditions of their employment are exercising aright guaranteed to them under the Act. For so doing, theymay not be discharged without violating the Act.N.L.R.B.v.Washington Aluminum Company, Inc.,370 U.S. 9, 16-17(1962);Morrison-Knudsen Company, Inc.,173NLRB 56(1968), and cases cited at 59, fn. 11, enfd. 418 F.2d 203(C.A. 9, 1969). The expressed desire of Respondent's em-ployees acting together, including Lopmto, for relief fromwhat they regarded as onerous if not intolerable, constantovertime requirements,is typicallythe sort of concertedactivity concerning a term and condition of employmentwhich falls within the Act's protection.Id,-see alsoUnionElectric Company,196 NLRB 830 (1972);Poly-Tech, Incor-porated,195NLRB 695 (1972);FirstNational Bank ofOmaha,171NLRB 1145 (1968), enfd.413 F.2d 921 (C.A.8, 1969);Louis Page Contracting,166 NLRB 629 (1967);Modern Cleaners Company,100 NLRB 37 (1952), enfd. 208F.2d 243 (C.A. 2, 1953). It is no answer to the Act's re-quirements to insist,as Respondent does here,that the em-ployees' "employment agreement"requires them to workovertime. Such a "requirement" does not override the Act'sguarantees. Cf.Schultz, Snyder & Steel Lumber Company,198 NLRB No. 72 (1972)," Respondent could with equalinvalidity contend that the special nature of its businessand the express terms of its employees' employment agree-ments rule out union organizational membership or activi-ty.Economic detriment to the employer does not providejustification for his failure to comply with the Act's re-quirements.InWashington Aluminum,supra,the SupremeCourt held unlawful the discharge of employees for actual-ly walking out of a shop (which they regarded as too coldfor work), even though in contravention of an express com-pany requirement of permission to leave the job. Mr. Jus-ticeBlack stated for the Court, 370 U.S. at 17 "Indeed,concerted activities by employees for the purpose of tryingto protect themselves from working conditions as uncom-fortable as the testimony and Board findings showed themto be in this case are unquestionably activities to correctconditionswhich modern labor-management legislationtreats as too bad to have to be tolerated in a humane andcivilized society like ours."Whether the employees' situa-tion here falls within the same or an analogous category to11C GConn,Ltd v NLRB ,108 F 2d 390, 397 (C A 7, 1939), reliedupon by Respondent,is distinguishable from the situation presented hereInConn(involving Sec 8(a)(3) and (1) ), the employees were unilaterallyattempting to set their own work terms and conditions inConn,unlike theinstant case(involving Sec 8(a)(1) ), there is no indication that the employ-ees' actions grew out of contractually established terms and conditions ofemployment as herein(Resp br,p6, alludes to the "contract'here),whichthe employees merely sought concertedly in good faith to attempt to per-suade the employer to change or improve An employee asserting a claimarising out of a contractually established term or condition of employmentapplicable to all employees,as herein,is engaged in furtheranceof activitytogether with his fellow employees who seek in concert to change that com-mon term or condition of employment Such concerted activity is protectedunder the Act See the scholarly discussion on this point by Circuit JudgeLay inIllinois Ruan Transport Corporation v N L R B,404 F 2d 274, 284(C.A 8, 1968) (Although Judge Lay's exposition is contained in a dissentingopinion,the majority took no issue with those views,but reached its conclu-sion that a discharge was justified upon the assumptionthat the activityresulting in the discharge was concerted )481that inWashington Aluminumand its satellite cases is be-side the point; the teaching is clear that employees have theright underthe Act toassociate themselves for concertedredress of grievances,regardless of whether that redresswould be costly or even economically catastrophic to theiremployer.Here it will also not be overlooked that the employeesdid not even,as inWashington Aluminum,walk out; theymerely addressed themselves to management,for whichLopinto lost his job. Since Respondent's employees, in-cluding Lopinto, could not lawfully have been dischargedhad they gone out on strike concerning Respondent's over-time policy, they could not lawfully be discharged for tak-ing the lesser action they did here.Cf.N.L.R.B. v. GlobeWireless, Ltd.,193 F.2d 748, 750 (C.A. 9, 1951) and casescited;Cusano d/b/a AmericanShuffleboard Co. v. N. L. R. B.,190 F.2d 898, 902 (C.A. 3, 1951), and cases cited. Here,"what the workmen did was more reasonable and less pro-ductive of loss to all concerned than an outright strike."N.L.R.B. v. Kennametal, Inc.,182 F.2d 817, 819 (C.A. 3,1950). " `The language of the Act does not require and itspurposes would not be served by holding that dissatisfiedworkmen may receive its protection only if they exert themaximum economic pressure and call a strike."'N.L.R.B.v. J. I. Case Co.,198 F.2d 919, 922 (C.A. 8, 1952),cert.denied345 U.S. 917 (1952).Upon the facts as found and record presented, I find andconclude that the activities of Respondent's employees, in-cluding Lopinto, on February 8, 1974, constituted concert-ed activities protected by Section 7 of the Act, and thatdischarge therefore would be and was in violation of Sec-tion8(a)(1) of the Act.The remaining question is whether Lopinto was dis-charged or whether he quit. Accepting and finding, as Ihave, the version of Lopinto (as corroborated by his fellowemployees, one of whom-Coyle-was Respondent's su-pervisor and is still in its employ) concerning the circum-stances attending, as well as those preceding and succeed-ing, that incident, I believe and accordingly find that Re-spondent intended to and did in fact terminate Lopinto'semployment on the occasion in question, and that Lopintoreasonably construed its words and actions in just thatway.No particular form of words need be used to constitute adischarge. "The fact of discharge of course does not de-pend on the use of formal words of firing.It is sufficient ifthe words or action of the employer `would logically lead aprudent person to believe his tenure had been terminated'[citations]." Blackmun, J., inN.L.R B. v. Trumbull AsphaltCompany of Delaware,327 F.2d 841, 843 (C.A. 8, 1964). SeealsoGeneral Tire & Rubber Co. v. N.L.R B.,451 F.2d 257,258, fn. I (C A. 1, 1971), where the court characterized asimilaremployer contention that the employee had "quitvoluntarily" as "too frivolous to warrant discussion";N.L.R B. v. Central Oklahoma Milk Producers Assn.,285F.2d 495, 497-98 (C.A. 10, 1960);Kut-Kwick Corporation,176 NLRB 635, 647-651 (1969).Not only did Lopinto justifiably interpret the describedtransaction between principal and Production ManagerBarkus and himself as a dismissal from Respondent's em-ploy,but it is entirely clear from the testimony of 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's principals (i.e., the two Barkus brothers), aswell as the arguments and position of its counsel, that Re-spondent would not tolerate in its employ an employeeunwilling to work overtime in accordance with its require-ments. (The simple fact here is, however, that Lopinto wasdismissed even though he in fact never refused to workovertime.) I find that Lopinto did not quit, but was dis-charged from Respondent's employ.While Respondent undoubtedly has the right to operateovertime and to require its employees to do so, it violatesthe Act when, as here, it discharges an employee who inconcert with other employees expresses the desire not to doso or who indicates that in concert with others he will notdo so, or who associates himself with his fellow employeesin these desires or aspirations or in the intention to discussthem with his employee or otherwise seek ameliorationthrough lawful means.Washington Aluminumand cases cit-edsupra.Respondent contends, finally, that Lopinto has lost hisright to his job by failing to seek reinstatement, and thathis job is no longer open to him since somebody else hasbeen hired in his place. By no means is it true that anemployee who has been unlawfully discharged must de-mand reinstatement. He may, as he did here, justifiablyassume that, in view of his discharge, such a demand is notonly unnecessary but would be futile-as Lopinto indeedtestified,without contradiction, it invariably was in thecase of others, always "no soap." He may, as here, seekredress through the processes of the Board and courts. It ishardly worthy of mention that it is no defense to an unlaw-ful discharge that another employee has been hired to takethe place of the unlawfully discharged employee.Upon the foregoing findings and the entire record, Istate the following:CONCLUSIONS OF LAWA. Jurisdiction is properly asserted in this proceeding.B. By its conduct set forth in "III,"supra,consisting ofthe discharge of Matthew Lopinto from its employment onFebruary 8, 1974, under the circumstances found, Respon-dent has interfered with, restrained, and coerced its em-ployees, and is continuing to do so, in the exercise of rightsguaranteed to said employees by Section 7 of the NationalLabor Relations Act, as amended, and has thereby en-gaged, and is continuing to engage, in unfair labor practic-es inviolation of Section 8(a)(1) of said Act.C. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of said Act.REMEDYHaving been found to be in violation of Section 8(a)(1)of the Act, Respondent should be required to remedy itsviolation by ceasing and desisting therefrom or any likerepetition, and by reinstating its discharged employee Lo-pinto and recompensing him for pay lost, with interest, lessoffsetting earnings if any, to be computed in the mannerdescribed by the Board in F.W.Woolworth Co.,90 NLRB289 (1950), andIsisPlumbing & Heating Co,138NLRB 716 (1962), and to make its records available forthat purpose. Respondent should also be required to ex-punge from its records any notation to the effect that Lo-pinto quit his job voluntarily. Since the discharge of anemployee for attempting to assert a right guaranteed tohim under the Act strikes at fundamental purposes under-lying the Act, the order should include a provision requir-ing Respondent to cease and desist from infringing uponrights secured to employees under Section 7 of the Act.Finally,Respondent should be required to post the usualnotice to employees.Upon the basis of the foregoing findings of fact and con-clusions of law and upon the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the following:ORDER 12It is hereby ordered that Respondent Barkus Bakery,Inc., its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging,terminatingthe employment of, layingoff, furloughing, or failing to rehireor reinstateor reem-ploy, or threatening so to do, any employee fordiscussing,asserting,or attempting to discuss and assert, in concertwith other employees, any lawful dissatisfaction, complaintor grievance concerning overtime working requirements orpolicies with a view toward ameliorating or modifying thesame,or concerning any other terms or conditions of em-ployment, or for otherwise exercising or attempting to en-gage inany concerted activity protected under the Nation-al Labor Relations Act as amended.(b) In any other manner interfering with,restraining, orcoercing employees in the exercise of their right of self-organization; to form, join, orassistany labororganiza-tion; to bargain collectively through representatives oftheir own choosing; to engage in concerted activities forthe purposes of collective bargaining or other mutual aid orprotection; or to refrain from any and all such activities.2.Take the following affirmativeactionsnecessary toeffectuate the policies of the Act:(a)Offer Matthew Lopinto unconditionalreinstatementto his former job and employment eligibility status withRespondent in the same fashion and for all purposes, in-cluding but not limited to seniority, as though Respondenthad not discharged him on February 8, 1974; discharging,ifnecessary, any replacement or other employee hired inhis stead.(b)Make Matthew Lopinto whole, in the manner setforth in the "Remedy" portion of the Decision of whichthis Order forms a part, for any loss of pay suffered by himas the result of his unlawful discharge by Respondent onFebruary 8, 1974.(c)Expunge or correct any personnel or other record,entry or report indicating that Matthew Lopinto quit theemploy of Respondent at any time on or since February 8,1974.12 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order which follow herein shall, as provid-ed in Sec 102 48 of the Rules and Regulations, be adopted by the Boardand become its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes BARKUS BAKERY, INC(d) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due and the extentof compliance with the terms of this recommended Order.(e)Post in its plant in Allison Park, Pennsylvania, copiesof the attached notice marked "Appendix." 13 Copies ofsaid notice, on forms provided by the Board's RegionalDirector for Region 6, shall, after being duly signed byRespondent's authorized representative, be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby any other material.(f)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.13 In the event that the Board'sOrder is enforced by a Judgment of aUnitedStates Courtof Appeals,the words in the notice reading"Posted byOrder of the NationalLabor RelationsBoard" shall read"Posted Pursuantto a Judgment of theUnited States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIX483NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial before an Administrative Law Judge of theNational Labor Relations Board, at which all sides had theopportunity to be fully heard, the decision has been an-nounced that we, Barkus Bakery, Inc., have violated theNational Labor Relations Act. This notice is posted in ac-cordance with the Board's Order requiring it to be posted.The National Labor Relations Act guarantees certainrights to employees, including the right to act together inmatters concerning their jobs and working conditions, andalso the right to bargain collectively concerning the same ifthey wish to do so.WE WILL NOT violate those rights of yours.WE WILL NOT discharge, furlough, lay off, suspend orotherwise retaliate against, or threaten so to do, anyemployee for exercising any of those rights.WE WILL offer Matthew Lopinto full and uncondi-tional reinstatement to his former job and employ-ment status with us, and we will reemploy him just asifwe had not discharged him on February 8, 1974;and we will dismiss, if necessary, any replacement wehave hired in his place.WE WILL pay Matthew Lopmto for any wages he lostafter we discharged him on February 8, 1974, plus in-terest.WE WILL correct Matthew Lopinto's records to showthat he did not quit his job with us on February 8,1974.All of you are free to engage in concerted activities forthe purpose of collective bargaining with us or for the pur-pose of other mutual aid or protection concerning yourworking conditions as well as your wage and hours; and todo so through representatives of your own choosing, with-out any interference, restraint, or coercion by us.BARKUS BAKERY, INC.